Filed 08/11/21                                                         Case 21-11970                                                        Doc 6




                                1 [4 PAGES]
                                  Gary M. Kaplan (State Bar No. 155530)
                                2 gkaplan@fbm.com
                                  Farella Braun + Martel LLP
                                3 235 Montgomery Street, 17th Floor
                                  San Francisco, California 94104
                                4 Telephone: (415) 954-4400
                                  Facsimile: (415) 954-4480
                                5
                                  Proposed Attorneys for Debtors HIGH PLAINS
                                6 MESA HOLDINGS, LP and
                                  HIGH PLAINS MESA MANAGEMENT, LLC
                                7

                                8                              UNITED STATES BANKRUPTCY COURT

                                9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

                             10 In re                                                    Case No. 2021-11970
                                                                                         Chapter 11
                             11 HIGH PLAINS MESA HOLDINGS, LP,                           Docket Control No. GMK-1
                             12                    Debtor.                               DECLARATION OF TERRY HANSEN IN
                                                                                         SUPPORT OF DEBTORS' CHAPTER 11
                             13                                                          FILINGS AND MOTION FOR JOINT
                                                                                         ADMINISTRATION OF CASES
                             14

                             15             I, Terry E. Hansen, hereby declare as follows:

                             16             1.     I am the Manager of (and a member of) debtor High Plains Mesa Management,

                             17      LLC, a Texas limited liability company ("HPMM"), the general partner of (and owner of a 1%

                             18      limited partnership interest in) debtor High Plains Mesa Holdings, LLP, a Texas limited

                             19      partnership ("HPMH," and collectively with HPMM, the "Debtors"). I submit this declaration (the

                             20      “Declaration”) in support of the Debtors' Chapter 11 Petitions and motion for joint administration

                             21      of their Chapter 11 bankruptcy cases (the "Joint Administration Motion"). Except as otherwise

                             22      indicated, all statements in this Declaration are based upon my personal knowledge, my review of

                             23      the Debtors' books and records, relevant documents and other information, or my opinion based on

                             24      my experience with the Debtors' operations and financial condition, and am competent to testify as

                             25      to the matters set forth herein. I am authorized to submit this Declaration on behalf of the Debtors.

                             26             2.     This Declaration describes the Debtors' business and the developments that led to

                             27      their filing for relief under Chapter 11 of the Bankruptcy Code, and sets forth the relevant facts

                             28      supporting the Joint Administration Motion filed concurrently herewith.
    Farella Braun + Martel LLP
 235 Montgomery Street, 17th Floor
  San Francisco, California 94104
          (415) 954-4400
                                     T. HANSEN DECL. ISO CH. 11 PETITIONS                                                     40652\14270748.1
Filed 08/11/21                                                       Case 21-11970                                                      Doc 6




                                1          A.     Overview of the Debtor’s Business.

                                2          3.     HPMH owns real properties in Kern County, California comprised of: (i)

                                3 approximately 640 acres of vacant land located in an unincorporated area of Kern County, having

                                4 the legal description: Section 35 Township 31 Range 37 (APN 330-010-01-00-2) (the "640 Acre

                                5 Parcel"), and (ii) two rental homes located at 19790 Remos Court, California City, California; and

                                6 19840 Aloha Way, California City, California (collectively, the "Rental Properties").

                                7          4.     The 640-Acre Parcel is the subject of a Solar Power Generating Facility Land

                                8 Option and Purchase Agreement (the "Option and Purchase Agreement") entered into between

                                9 HPMH and 69SV 8ME, LLC ("8ME") on June 30, 2016 (true and correct copy attached hereto as
                             10 Exhibit 11), for purposes of building, owning, operating and maintaining a solar energy generating

                             11 facility. The Option and Purchase Agreement provides for 8ME to pay specified rent for the 640-

                             12 Acre Parcel and grants it an option to purchase the HPM Property within a specified period. 8ME

                             13 timely gave notice of its intent to exercise the purchase option effective March 31, 2021 (which

                             14 transaction is further discussed below).

                             15            5.     The Rental Properties are subject to (unwritten) lease agreements with Silver

                             16 Saddle Ranch & Club, Inc. ("SSRC"), providing for SSRC to pay or be responsible for all

                             17 maintenance, insurance and property taxes for the Rental Properties, as well as the California

                             18 franchise fees for the Debtors, in addition to paying the property taxes for the 640-Acre Parcel.

                             19            B.     Events Leading to the Chapter 11 Filing
                             20            6.     SSRC and a number of other parties (including its principal Thomas M. Maney, a

                             21 limited partner of HPMH and a member of HPMM) are named defendants in an action brought by

                             22 the California Commissioner of Financial Protection and Innovation in the California Superior

                             23 Court, San Diego County (the "State Court") as Case No. 37-2019-00049151-CU-MC-CTL (the

                             24 "State Court Action"), primarily related to real estate investments referred to as the "Galileo

                             25 Project." Neither the Debtors nor their properties (i.e., the 640-Acre Parcel and the Rental

                             26

                             27      1
                                  Exhibits are not attached to the service copy of this Declaration, but can be obtained by written
                             28 request to Debtors' counsel Gary M. Kaplan (contact information on top left corner of page one).
    Farella Braun + Martel LLP
 235 Montgomery Street, 17th Floor
  San Francisco, California 94104
          (415) 954-4400
                                     T. HANSEN DECL. ISO CH. 11 PETITIONS          2                                      40652\14270748.1
Filed 08/11/21                                                        Case 21-11970                                                      Doc 6




                                1 Properties) are the subject of the claims in the State Court Action.

                                2          7.     On October 30, 2019 Order, the State Court entered its Order (1) Issuing

                                3 Preliminary Injunction; (2) Freeing Assets; and (3) Confirming Appointment of a Receiver (the

                                4 “Receivership Order”) in the State Court Action (true and correct copy attached hereto as Exhibit

                                5 2). Among other things, the Receivership Order provides (at p. 5; emphasis added):

                                6                  Receiver is authorized and appointed to take possession of all real
                                                   and personal property and assets of Defendants SILVER SADDLE
                                7                  COMMERCIAL DEVELOPMENT, LP; SILVER SADDLE
                                                   RANCH & CLUB, INC.; THE GALILEO COMMERCIAL
                                8                  PROPERTY OWNERS ASSOCIATION, INC. as well as any other
                                                   entity that has conducted any business related to Defendants’
                                9                  offering and selling of the Galileo Project investment contracts,
                                                   including receipt of assets derived from any activity that is the
                             10                    subject of the Complaint in this matter, and that the Receiver
                                                   determines is controlled or owned by any Defendant (hereinafter
                             11                    “Receivership Defendants”), and their respective subsidiaries and
                                                   affiliates, and their successors and assigns wherever situated, or to
                             12                    which Receivership Defendants have any right of possession,
                                                   custody or control, beneficially or otherwise, irrespective of
                             13                    whosoever holds such assets, including all such assets which
                                                   Receivership Defendants carry or maintain, or which may be
                             14                    received during the pendency of this receivership, in order to obtain
                                                   an adequate accounting of Receivership Defendants’ assets and
                             15                    liabilities and to secure a marshalling of said assets.

                             16            8.     On October 2, 2020, Thomas McNamara, the receiver appointed in the State Court

                             17 Action (the "Receiver") gave notice to HPMH and HPMM that he determined them both to be

                             18 Receivership Defendants. HPMH and HPMM opposed such determination because they were

                             19 neither engaged in business related to offering and sale of the Galileo Project investments, nor
                             20 owned or controlled by any of the named defendants in the State Court Action. However,

                             21 pursuant to its ruling of February 11, 2021 (true and correct copy attached hereto as Exhibit 3), the

                             22 State Court denied the order to show cause sought by HPMH and HPMM, and found they were

                             23 properly determined to be Receivership Defendants by the Receiver.

                             24            9.     On May 13, 2021, the Receiver filed a motion in the State Court Action (true and

                             25 correct copy attached hereto as Exhibit 4) seeking authority to sell (on behalf of HPMH) the 640-

                             26 Acre Parel to 8 ME in accordance with the Option and Purchase Agreement (the "Receiver Sale

                             27 Motion"), for a price of $4,160,000. The Receiver Sale Motion stated (on p. 1, n. 1): "At this time,

                             28 the Receiver seeks only approval of the sale and not the distribution of the proceeds."
    Farella Braun + Martel LLP
 235 Montgomery Street, 17th Floor
  San Francisco, California 94104
          (415) 954-4400
                                     T. HANSEN DECL. ISO CH. 11 PETITIONS           3                                      40652\14270748.1
Filed 08/11/21                                                        Case 21-11970                                                         Doc 6




                                 1            10.    On June 14, 2021, the State Court entered its Order granting the Receiver Sale

                                       Motion (true and correct copy attached hereto as Exhibit      ) (the "Receiver Sale Order"). The

                                3 Receiver Sale Order states, among other things:

                                4                       (2) The Receiver, on behalf of [HPMH] is authorized and instructed
                                                        by the Court to perform or cause to be performed all obligations of
                                 5                      [HPMH] as set forth in the [Option and Purchase] Agreement; . . .

                                 6                      (4) All actions taken by the Receiver in connection with the sale of the
                                                        [640-Acre Parcel] pursuant to the purchase option in the [Option and
                                 7                      Purchase] Agreement are deemed to have been within the scope of
                                                        the Receiver's authority under the Temporary Restraining Order
                                 8                      (ROA # 17) and the [Receivership Order] (ROA # 66) and ratified by
                                                        the Court; . . .
                                 9
                                                        (9) The net proceeds of escrow should be disbursed to the
                              10                        Receivership Estate; . . .

                               11             11.     I am informed and believe that the Receiver's sale of the 640-Acre Parcel to 8 ME

                               12      pursuant to the Receiver Sale Order is expected to close on or about August 13, 2021. The

                               13 consummation of such sale would result in the receivership estate usurping some $4 million of

                               14 sale proceeds that properly belong to HPMH. Accordingly, the Debtors have been compelled to

                               15 commence these Chapter 11 cases to prevent the loss of their primary asset.'

                               16             12.     Although HPMH intends to proceed with the sale of the 640-Acre Parcel to 8 ME

                               17 pursuant to the Option and Purchase Agreement, it intends to do so through appropriate

                               18 procedures in this bankruptcy case, so that the proceeds of such sale inure to HPMH's

                               19 stakeholders, rather than to the constituents of the receivership estate in the State Court Action.

                               20             I declare under penalty of perjury under the laws of the United States that the foregoing is

                               21      true and correct. Executed on this Oday of August, 2021 in Arlington, Texas.

                               22
                               2                                                                                       sen
                                                                                                         Terry E. Hansen
                               24

                               25


                               26

                               27

                               28        The Debtors are also appealing the Receiver Sale Order.
        Fara, Bmun + Martel i.I.I'
     233 Montgoucn• Street. 17' Flow
      San Francisco. Califonua 94104
             (415) 9544400
                                       T. HANSEN DECL. ISO CH. l I PETITIONS              4                                        40652\14270748.1
